IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Yan Hua Wang and Hong Wei Wang,                 :
mother and father of Bo Wang                    :
(Decedent),                                     :
                        Petitioners             :
                                                :
                      v.                        :
                                                :
Workers’ Compensation Appeal Board              :
(New Li Nail Spa, Inc.),                        :   No. 1465 C.D. 2017
                         Respondent             :   Submitted: June 6, 2018


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE P. KEVIN BROBSON, Judge
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                         FILED: October 17, 2018

              Yan Hua Wang and Hong Wei Wang (collectively, Claimants) petition
this Court for review of the Workers’ Compensation (WC) Appeal Board’s (Board)
September 20, 2017 order affirming the Workers’ Compensation Judge’s (WCJ)
decision denying Claimants’ fatal claim petition (Petition) filed on behalf of their
daughter Bo Wang (Decedent). Claimants present two issues for this Court’s review:
(1) whether the WCJ erred by concluding Claimants did not satisfy the Section 310 of
the WC Act1 criteria; and, (2) whether the WCJ erred by ruling that Claimants were


       1
         Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 563 (relating to parents not residing
in the United States).
not dependent upon Decedent for a substantial amount of their support. After review,
we affirm.
              Decedent was employed by New Li Nail Spa, Inc. (Employer) as a nail
decorator.    Employer provided lodging for its employees in a residence located
approximately fifteen minutes away from Employer’s salon (Salon). Employer also
offered employees daily transportation to and from work in a van titled in Employer’s
owner, sole manager and President Giuying Hao’s (Hao) name. On December 15,
2013, a motor vehicle accident occurred while Hao was driving Decedent and other
employees from their residence to the Salon in which Decedent died.
              On February 23, 2016, Claimants filed the Petition alleging that
Decedent sustained a fatal head injury in the crash causing Decedent’s death and
seeking benefits for themselves as Decedent’s financial dependents.                    Employer
denied the material allegations. A WCJ held a hearing on April 6, 2016. On
November 23, 2016, the WCJ denied the Petition. The WCJ found that Decedent
died as a result of a work injury sustained in the December 15, 2013 motor vehicle
accident. However, the WCJ concluded that Claimants are not entitled to death
benefits because Claimants failed to prove, as required by Section 310 of the WC
Act, that the laws of the People’s Republic of China, where they reside, would grant
WC benefits to United States residents. The WCJ found Claimants’ testimony about
Decedent’s earnings and the amount of Claimants’ income Decedent provided to
them not credible. Claimants appealed to the Board. On September 20, 2017, the
Board affirmed the WCJ’s decision. Claimants appealed to this Court.2




       2
        “On review[,] this Court must determine whether constitutional rights were violated, errors
of law were committed, or necessary findings of fact were supported by substantial competent
evidence.” Stepp v. Workers’ Comp. Appeal Bd. (FairPoint Commc’ns, Inc.), 99 A.3d 598, 601 n.6
(Pa. Cmwlth. 2014).
                                                2
              Initially, the WCJ found as facts:

              3. At the time of the April 6, 2016 [WCJ] hearing, the
              parties agreed that the evidence in the companion cases
              of Li v. New Li Nail Spa, Inc. and Z/w/J v. Aten, Li Nail
              Spa., Inc. would be submitted and applied to the case at
              bar on the issue of the applicability of [the Ridesharing
              Arrangements Act (Ridesharing Act)3]. Accordingly,
              [Employer] preserved the issue o[f] whether the
              Ridesharing Act is applicable in this pending litigation.
              4. By Interlocutory Order dated November 19, 2015, [the
              WCJ] found that there was no ridesharing agreement [sic]
              to exist between the employees and [] Employer but instead
              determined that transportation was part of the Employees[’]
              employment with [] Employer. Claimant and [] Employer.
              [sic] The Interlocutory Order dated November 19, 2015
              shall be incorporated as Findings of Fact as if set forth at
              length herein.

WCJ Dec. at 3 (internal citation omitted; emphasis added). Employer appealed from
the WCJ’s decisions in the companion cases to the Board, which reversed the WCJ’s
decisions, thereby holding that the Ridesharing Act applied. The claimants in each of
the companion cases appealed to this Court, which upheld the Board’s ruling that the
Ridesharing Act applied and affirmed the Board’s orders in both cases. See Li v.
Workers’ Comp. Appeal Bd. (New Li Nail Spa, Inc.) (Pa. Cmwlth. No. 1332 C.D.
2017, filed October 17, 2018); Zhou v. Workers’ Comp. Appeal Bd. (New Li Nail Spa,
Inc.) (Pa. Cmwlth. No. 1367 C.D. 2017, filed October 17, 2018).
              In the instant case, the Board noted:

              [Employer] also averred that the claim was barred under the
              [Ridesharing Act]. . . . The WCJ ultimately concluded that
              the Ridesharing Act would not preclude a recovery in this
              case because there was no ridesharing arrangement [sic]

       3
           Act of December 14, 1982, P.L. 1211, as amended, 55 P.S. §§ 695.1-695.9. In 2015,
Section 1 of the Ridesharing Act was repealed, and other sections were amended by the Act of July
10, 2015, P.L. 130. At the time of Decedent’s injury, the 1982 version of the Ridesharing Act was
in effect; therefore, this Court will apply that version of the statute herein.
                                               3
              between Decedent and [Employer]. Given our disposition
              of the case and the fact that [Employer] did not appeal this
              determination, we do not further address the WCJ’s
              conclusion about the Ridesharing Act.

Board Op. at 1 n.2. Because Employer was not the aggrieved party as it ultimately
prevailed before the WCJ, “Employer had no standing to appeal the WCJ’s order and
was not required to anticipate every possible issue in its brief to the Board.” Stermel
v. Workers’ Comp. Appeal Bd. (City of Phila.), 103 A.3d 876, 882 (Pa. Cmwlth.
2014). “In short, Employer did not waive the issue of [whether the Ridesharing Act
applies].” Id. at 882-83.
              Section 3 of the Ridesharing Act provides, in relevant part: “The [WC
Act] shall not apply to a passenger injured while participating in a ridesharing
arrangement between such passenger’s place of residence and place of employment.”
55 P.S. § 695.3. Accordingly, before reaching Claimants’ issues, this Court must
determine whether a ridesharing arrangement was established in the instant case.
              Section 1 of the Ridesharing Act defines a “ridesharing arrangement,” in
pertinent part, as:
              Any one of the following forms of transportation:
              (1) The transportation of not more than 15 passengers
              where the transportation is incidental to another purpose of
              the driver who is not engaged in transportation as a
              business. The term shall include ridesharing arrangements
              commonly known as carpools and vanpools, used in the
              transportation of employees to or from their place of
              employment.
              (2) The transportation of employees to or from their place
              of employment in a motor vehicle owned or operated by
              their employer.

55 P.S. § 695.1.




                                           4
               In the interlocutory decision, the WCJ found the following relevant fact:
               4. [Hao] testified that she was the employer of the
               employees in her Toyota van she was driving on December
               15, 2013. [Hao] admitted that every day she would pick up
               her employees and take them to work and take them home
               at the end of the day. [Hao] admitted that she needed to
               drive her employees to work in order to run her business.

November 19, 2015 WCJ Dec. at 3.4 Because Hao “transport[ed] [her] employees to
or from their place of employment in a motor vehicle owned [and] operated by
[Hao,]” this Court concludes a ridesharing arrangement was established. 55 P.S. §
695.1(2); see also Li; Zhou.            Accordingly, “[t]he [WC Act] shall not apply to
[Decedent because she was] injured while participating in a ridesharing arrangement
between such passenger’s place of residence and place of employment.” 5 55 P.S. §
695.3.
               For all of the above reasons, the Board’s order is affirmed.6


                                              ___________________________
                                              ANNE E. COVEY, Judge

Judge Cohn Jubelirer and Judge Wojcik concur in the result only.




         4
          A review of the record reveals that substantial evidence, i.e., Hao’s testimony, supports this
finding. See Reproduced Record at 110a-111a, 121a.
        5
          Given the disposition of this issue, the issues presented by Claimants are moot.
        6
          “[W]e may affirm an agency’s decision ‘on other grounds where grounds for affirmance
exist.’” Miller v. State Emps. Ret. Sys., 137 A.3d 674, 680 n.6 (Pa. Cmwlth. 2016) (quoting Turner
v. Unemployment Comp. Bd. of Review, 899 A.2d 381, 385 (Pa. Cmwlth. 2006)).
                                                   5
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Yan Hua Wang and Hong Wei Wang,         :
mother and father of Bo Wang            :
(Decedent),                             :
                        Petitioners     :
                                        :
                  v.                    :
                                        :
Workers’ Compensation Appeal Board      :
(New Li Nail Spa, Inc.),                :   No. 1465 C.D. 2017
                         Respondent     :

                                   ORDER

            AND NOW, this 17th day of October, 2018, the Workers’ Compensation
Appeal Board’s September 20, 2017 order is affirmed.

                                      ___________________________
                                      ANNE E. COVEY, Judge